                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION
                                     No. 5:20-cv-1-FL

DAVID D. MOIR and RONALD B. MOIR, JR.                )
as co-Executors of the ESTATE OF TIA D.              )
ANDREW,                                              )
                                                     )
                Plaintiffs,                          )
                                                     )
                v.                                   )       ORDER
                                                     )
MARSHA L. ANDREW,                                    )
                                                     )
                Defendant.                           )



         Upon motion of the Defendant, for good cause shown, it is hereby ORDERED that

Defendant’s Exhibits at D.E. 22 filed on 13 March 2020 be sealed until further order of the

Court.

         It is further ORDERED that Defendant provide a filed copy of the sealed filing to counsel

for the Plaintiff.

         SO ORDERED.

         This the 9th day of April 2020.




                                              Louise W. Flanagan
                                              United States District Judge
